UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
EMMETT CALDWELL, DANIEL RICE,                             :                        6/21/2021
MICHAEL LEONARD, JAMES BRUNO,                             :
on behalf of themselves and others similarly :
situated,                                                 :     20-CV-1090 (VSB)
                                                          :
                                        Plaintiffs,       :          ORDER
                                                          :
                      - against -                         :
                                                          :
                                                          :
THE ARCHDIOCESE OF NEW YORK and :
THE ROMAN CATHOLIC DIOCESE OF                             :
BROOKLYN,                                                 :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X
VERNON S. BRODERICK, United States District Judge:

       On May 19, 2021, I issued an Opinion & Order granting Defendants’ motion to dismiss

Plaintiffs’ Amended Complaint and granting Plaintiffs thirty days to file a Second Amended

Complaint. (Doc. 32.) I am in receipt of Plaintiffs’ June 17, 2021 letter informing me that they

do not intend to file a Second Amended Complaint but will rest on their existing pleading. (Doc.

34.)

       Accordingly, the Clerk of Court is respectfully directed to terminate any open motions

and close the case.
SO ORDERED.

Dated: June 21, 2021
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
